Title: To John Adams from John Jay, 3 February 1786
From: Jay, John
To: Adams, John


     
      Dear Sir
      New York 3d: February 1786
     
     My last to You was written the 2d. Ult:— It acknowledged the Receipt of your Letters of 15. 17. 21. 25 & 27th: October last—no others have since arrived. All those as well the Letters which accompanied your Draft of a Treaty with Britain, together with my Reports in favor of them and of that Draft are … under the Consideration of Congress, and as yet have produced no Instructions to you on the Subjects of them— So much Time has elapsed since nine States were represented in Congress that many important Matters still lay undiscussed and undecided.—
     I herewith enclose two Copies of a Report of Secy: Thomson of 2d. January which will afford you accurate Information of the Acts of the several Legislatures respecting the Requisitions of Congress. The Facts stated in it place the Necessity of more System and stronger fœderal Government in a strong Light— Send one Copy to Mr. Jefferson.—
     I also enclose a Copy of my Report (to which Congress has agreed) on the Subject of certain Representations from Massachusetts which are mentioned in it— The Papers which ought to

accompany this Report are very voluminous and cannot possibly be copied in Time for this Packet— they shall be sent by the next, or by any good Opportunity that may sooner offer.—
     Three Vessels will sail from this Port for Canton the first fair Wind. vizt. The Ship Empress of China Capt. Green, the Ship Hope Capt. Mc.Gee—and the Brigantine Betsey Capt. Neal Mc.Henry— one is also ready to sail from Philadelphia vizt. the Ship Canton Captain Truxton.—
     Congress have appointed Samuel Shaw Esqr: formerly an Aid de Camp to Genl. Knox to be their Consul at Canton, and Mr. Thomas Randal of Philadelphia to be their Vice Consul there.—
     {I just learn that they applied to mr Van Berckel for letter to batavia, but he declined giveing them any, altho he granted that favour to captain Green the last Voyage—hence it seems that the dutch alfall Bgin to Be Jealous of our commerce with the east—}
     {to avoid british laws a Mr Lee lately brought here from India a rich Cargo,—and returns in one of the Said Vessels—} others will probably do the like, if so, the Consequences may be important.—
     Capt. Sears of this Town (whom you know) adventures largely in this new Commerce— he goes to Canton in the Hope.—
     The public Paper of this State has lately risen in Price, owing to the general Expectation that the Legislature are earnest in their Professions to restore public Credit— Appearances may be delusive, but there is Reason at present to expect that this Legislature will do more good than the last.—
     Mr. Temple neither does nor says much that I can learn— he seems cautious.—
     I have the Honor to be with the great Respect and Esteem / Dr. Sir / Your most obt. & hble: Servt.
     
      John Jay—
     
     
      PS— Mr. Wyngrove who seems to be a very good kind of Man is the Bearer of these Dispatches
     
    